Richardsqu, C. J.
It is certain that at common law no larceny could be committed by taking and carrying away any paper or parchment, on which were written assurances concerning lands, or obligas ions or covenants, or other securities for a debt, or other chose in actions. 1 Hawkins 142.—2 East's C. L. 197.
Our statute of December 18, 1812,(1) declares that if any person shall feloniously take any bond, promissory note, bill *400of exchange, order, or other writing or obligation containing evidence of any unsatisfied debts, or containing evidence of any subsisting contract, covenant, or promise, to pay in money or goods any sum, or containing evidence of the discharge, payment, or satisfaction of any such debt, contract or promise, he shall be deemed guilty of larceny.
(1) 3 Wilson 185. — 10 Rep. 331, a.
The fourth count in the plaintiff’s declaration, alleges that the defendant said of the plaintiff, “ you have stolen a file of “ unsatisfied accounts against sundry persons ; you have no “ doubt collected them in rags and have paid your old debts “ with them.” This is the substance of the charge as explained in the inuendo. On the part of the defendant, it is said, that the words in this count, even in the sense given to them in the inuendo, do not contain an imputation of any crime whatever, and are not therefore actionable; and as entire damages have been assessed on the four first counts, it is contended, that judgment must be arrested.
If the words in the fourth, count are not actionable, it is clear that judgment must be arrested.(l) The real question then is, do the words in the fourth count contain an imputation of the crime of larceny ? If, by a file of unsatisfied accounts, is to be understood a file of papers containing charges for goods sold and delivered and not paid for, and this was the meaning of the defendant, when he spoke of “ a file of “ bills,” the words are clearly not actionable ; for the taking of such accounts would not be larceny within the intent of the statute, nor at common law. In order to make the words actionable, the defendant must have meant to express by the words “ a file of bills,” a file of papers containing evidence of unsatisfied debts, or ot subscribing contracts, covenants or promises, or of the discharge, payment or satisfaction of such debts, &c. But the plaintiff has averred, that by “ a file of bills” was intended a file of unsatisfied accounts against sundry persons who had before then purchased bread of A. Stanley and company, and the question is,can we understand by “ unsatisfied accounts,” any writing which is made by the statute the subject of larceny ? We think not.

Judgment arrested.